          Case 1:20-cv-04162-LGS Document 19 Filed 10/29/20 Page 1 of 1



                                                                                  October 29, 2020
BY ECF
The Honorable Lorna G. Schofield
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                       Re:     Tyler Erdman v. Adam Victor, et al.
                               No. 20 Civ. 4162 (LGS)

Dear Judge Schofield:

         The parties have been negotiating the joint letter and case management plan as ordered
that was due to be submitted on 10/29/20. Plaintiff submitted a draft to the parties at 10:47 AM
and received Defendants’ revisions at 4:59 PM. The parties negotiated until Defendant the
Board of Managers of Manhattan Place made revisions to please all parties. Defendant Victor
made changes and Plaintiff agreed to them. Plaintiff had believed Defendant the Board of
Managers was also in agreement with the changes since they authored the majority of them.
         Plaintiff and Defendant Adam Victor had also been negotiating the case management
plan, and Plaintiff believed that all parties were in agreement.
         Plaintiff emailed Defendant the Board of Managers asking for them to approve the
changes so that the documents could be filed as ordered. At 10:04 PM Counsel for Defendant
the Board of Managers of Manhattan Place stated:
                           “Changes not approved. We’ll revisit tomorrow.”
         Plaintiff advised them that he wanted to complete negotiations and submit the
documents as ordered. At 11:04 PM they sent Plaintiff a threat to bring a separate action.
Plaintiff reminded them of their obligation to file the joint letter and received no reply.
         Defendants have a history of defaults, and Plaintiff does not want to be in violation of the
Court’s order and is submitting the documents as agreed between Plaintiff and Defendant Adam
Victor prior to the Court’s deadline. Plaintiff will continue negotiations with both parties if and
when they are willing to do so and submit copies agreed to by all parties as soon as possible.

                                                                      Respectfully submitted,



                                                                      /s/ Tyler Erdman
                                                                      Tyler Erdman
                                                                      Plaintiff Pro Se
                                                                      20 Old Farm Road,
                                                                      Weston, CT 06883
                                                                      Tel: 917-301-0401
                                                                      tyler@erdman.it
